Citation Nr: 0013560	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1982 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
a residuals of a right knee injury. 


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  There is no competent medical evidence of record 
attributing a right knee disorder to service or to an event 
or injury therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. FACTUAL BACKGROUND

A review of the service medical records shows that the 
service entrance examination has not been furnished by the 
appropriate service department.  An April 1983 replacement 
examination clinically evaluated the lower extremities as 
normal. 

A service medical record (SMR) listed only as February 1, as 
the year portion of the date was not listed on the record, 
shows that the veteran was treated for pain in the lower 
right calf.  The veteran was running on a hanger bay doing 3 
laps and his right calf started hurting.  The veteran denied 
a prior history of problems.  There was no swelling or 
bruising noted.  There was no point tenderness.  A muscle 
spasm was felt on lateral side of the middle section of the 
right calf.  The right calf muscle felt tense.  The 
assessment was muscle spasm.  Heat and aspirin were 
prescribed, and told to return to the clinic, as occasion 
requires.  

The veteran was treated at sick bay in July 1983 for trauma 
to the left mid tib-fibula area of the leg.  He had 
superficial abrasions to the mid-line of the left-fibula.  
There was some generalized tenderness upon palpitation.  The 
assessment was of soft tissue trauma.  

In April 1984 the veteran was seen on two consecutive days 
for his left knee giving out.  There was no complaint 
regarding any right knee symptom.  

An examination conducted in October 1985 in conjunction with 
service overseas clinically evaluated the lower extremities 
as normal.

The November 1987 separation examination clinically evaluated 
the lower extremities as normal.

A VA general medical examination was conducted in November 
1988.  An examination of the musculoskeletal system showed 
full range of painless motion of all joints.  Strength was 
described as good.

The veteran was treated at a private outpatient facility in 
May 1992 for right knee swelling and hurting intermittently 
for about a year.  There was a notation of a tear, lateral 
meniscus, and meniscal cyst.  The veteran's chief complaint 
was right knee pain.  He had a history of approximately 1 
year intermittent pain and swelling of the right knee.  It 
occurred approximately twice monthly with no known 
exacerbating factor.  He had no know injury in the past.  He 
complained of pain primarily over the lateral aspect of the 
knee.  X-rays were reported as unremarkable.  The impression 
was of a probable tear lateral meniscus with lateral meniscus 
cyst.  

The veteran was seen at a private facility in April 1996 for 
right knee complaints.  There was no known trauma.  X-rays 
showed mild degenerative changes with a possible meniscal 
cyst.  

An April 1996 magnetic resonance image (MRI) of the right 
knee showed a complex tear of the posterior horn of the 
lateral meniscus.  There was a small meniscal cyst associated 
with torn cartilage, which protruded laterally from the base 
of the meniscal capsular junction.  The anterior and 
posterior cruciate ligaments were intact. 

The April 1996 private hospital outpatient records of the MRI 
showed no trauma.  He stated that he had been having 
intermittent swelling and the feeling his knee was giving 
way.  He also noticed a knot in the lateral aspect of his 
knee and stated that he had some swelling in the anterior 
medial aspect in the last week.  He stated that this had been 
going on for several months now.  

In the veteran's January 1998 letter he stated that he sought 
trouble for his right knee while on duty on the U.S.S. 
Kittyhawk in 1984.  In a January 1998 Notice of Disagreement 
the veteran stated that he injured his right knee in the 
service and not a muscle spasm in his right calf.

A February 1999 statement from a private physician is to the 
effect that he was following the veteran for a lateral 
meniscus tear and cyst.  The physician indicated that the 
veteran could have sustained this injury at the time of the 
injury in service in 1984.

The veteran testified at an April 1999 hearing before a 
member of the board sitting at the RO.  The veteran testified 
that he hurt his right knee on the U.S.S. Kitty Hawk while he 
was running on the deck and fell.  He hit his right knee on 
the flight deck.  The veteran stated that he was treated in 
sick bay where they wrapped the knee and put on an analgesic 
ointment.  As far as the veteran could recall, no x-rays were 
taken of the knee.  The veteran testified that he went on 
several occasions for treatment of the knee.  The right side 
of the knee would swell, which lasted about a day.  

The veteran testified that his knee would swell probably 
about once a month, and would sometimes go several months 
without a problem.  The veteran testified that he sought 
treatment in 1991 or 1992, three or four years after his 
discharge, for his knee.  A physician told him that he had 
some sort of tear, but was unable to have a magnetic 
resonance imaging (MRI) taken since he could not pay for the 
MRI.  The veteran also stated that the falling incident on 
the U.S.S. Kittyhawk was the only time he sought medical 
treatment while in the service.  His right knee continued to 
give him problems.  The veteran sought treatment for his 
right knee only while he was on the U.S.S. Kittyhawk.

II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

If a claim is not well grounded VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 1991).  Service connection may also 
be granted for a chronic disease, i.e. arthritis, which 
becomes manifest to a compensable degree within one year 
after a veteran's separation from active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran's statements describing his symptoms or an 
inservice incident are considered competent evidence.  
However, the veteran, in the absence of evidence 
demonstrating that he has medical training or expertise, is 
not competent to render medical findings or opinions.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In this regard, the service medical records reveal no 
findings or complaints relative to a right knee injury or 
disability.  Additionally, at the time of the separation 
examination no abnormality of the right knee was reported.  
The first postservice evidence of a right knee disorder was 
in May 1992 at which time the impression was of a probable 
tear lateral meniscus with lateral meniscus cyst.  His is 
more than four years after service.  At that time he 
indicated that the right knee had been symptomatic for one 
year.  

The Board has considered the opinion form the veteran's 
private physician that the veteran could have sustained the 
lateral meniscus tear of the right at the time of the injury 
in service in 1984.  However, this opinion appears to be 
based solely on the veteran's history.  The United States 
Court of Appeals for Veterans claims has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Therefor, the veteran has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record, which establishes a nexus between his current right 
knee disability and his military service.  Accordingly, the 
claim is not well grounded and must be denied.

The Board finds that the veteran has been informed of the 
requirements for entitlement to service connection through 
the issuance of a statement of the case and of a supplemental 
statement of the case, and that no further obligations exist 
upon VA under Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995).

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied by the RO. The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

ORDER

The claim of entitlement to service connection for residuals 
of a right knee injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

